Citation Nr: 0726637	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  98-03 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability.

3.  Entitlement to a disability rating higher than 10 percent 
for a right knee disability.  

4.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that these matters were previously before the 
Board, and adjudicated in a decision dated in June 2003.  In 
that decision, the Board denied service connection for PTSD 
and a left knee disability; it also denied a disability 
rating higher than 10 percent for the service-connected right 
knee disability.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in November 2004, the Court vacated that 
portion of the Board's June 2003 decision denying the 
foregoing claims and remanded those matters to the Board for 
development consistent with the Joint Motion of the Parties 
for Remand (Joint Motion).  In November 2005, the Board 
remanded those same issues for additional evidentiary 
development.  They have since been returned to the Board for 
further appellate action.  

In addition to the issues listed above, the Court, and 
subsequently the Board, also remanded the issue of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  However, in an April 2006 rating decision, 
the RO granted service connection for an anxiety disorder not 
otherwise specified (also claimed as attention deficit 
disorder, depressive disorder, dysthymia, adjustment 
disorder, bipolar disorder, and obsessive-compulsive 
disorder).  The RO assigned a 10 percent disability rating, 
effective April 4, 2006.  This action resolved the matter 
then on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability].

The veteran then appealed the April 2006 rating decision, 
specifically requesting the assignment of a 30 percent 
disability rating and an effective date of March 14, 1997.  
In a November 2006 rating decision, the RO granted a 30 
percent disability rating for the psychiatric disorder and 
assigned an effective date of March 14, 1997, thus completely 
resolving the appeal as to those issues.  See Hamilton v. 
Brown, 4 Vet. App. 528 (1993) ["where ... the claimant 
expressly indicates an intent that adjudication of certain 
specific claims not proceed at a certain point in time, 
neither the RO nor BVA has authority to adjudicate those 
specific claims, absent a subsequent request or authorization 
from the claimant or his or her representative"].  
Accordingly, the issues on appeal are limited to those 
indicated on the first page above.  

The issue of entitlement to service connection for a left 
ankle disability, to include as secondary to the service-
connected right knee disability is addressed in the REMAND 
below.


FINDINGS OF FACT

1.  The veteran does not have PTSD that is related to his 
military service.

2.  A left knee disability was not present in service, is not 
etiologically related to service, and is not etiologically 
related to the service-connected right knee disability. 

3.  The veteran's right knee disability is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.304(f) (2006).

2.  A left knee disability was not incurred in or aggravated 
by active duty, nor is it proximately due to or the result of 
the veteran's service-connected right knee disability.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3.  The criteria for more than a 10 percent disability rating 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for PTSD and a left 
knee disorder.  He is also seeking an increased initial 
disability rating for his service-connected right knee 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by two letters mailed in September 2002.  The 
veteran was notified that he should submit any pertinent 
evidence in his possession by letter mailed in January 2006.  
The veteran was provided notice of the type of evidence 
necessary to establish disability ratings and effective dates 
in a letter dated in March 2006.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claims in February 2007.  There 
is no indication or reason to believe that any ultimate 
decision of the RO on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  

The Board acknowledges that the required notice was not 
provided in a single letter, but was provided in multiple 
letters sent during the course of the appeal.  However, the 
veteran, through argument submitted personally and through 
his representative, has demonstrated his understanding of the 
evidence necessary to substantiate his claims.  The veteran 
has described in detail the evidence reflecting the condition 
of this right knee, and the evidence substantiating his 
service connection claims.  Moreover, the veteran's prior 
representative submitted a brief in March 2003 which not only 
included a summary of the pertinent evidence, but also 
included a thorough discussion of the applicable regulations 
and diagnostic codes used to evaluate the veteran's right 
knee.  

With respect to any timing error in the provision of notice 
of the evidence necessary to establish effective dates and 
disability ratings, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for PTSD or for a left 
knee disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claims 
was no more than harmless error.  The Board has also 
determined that a disability rating higher than 10 percent is 
not warranted for the veteran's right knee disability.  As a 
higher rating will not be assigned, any timing error in the 
notice related to such assignment has not been prejudicial.  

The Board further notes that the parties to the November 2004 
Joint Motion, as implemented by the Court in an Order also 
dated in November 2004, did not raise any objection to the 
VCAA notice provided.  Therefore, given the Court's 
injunction against piecemeal litigation, the Board is 
confident that VCAA notice is not an issue in this case.  
That is, the Board believes that the law of the case is that 
there are no VCAA notice defects which have been raised by 
the veteran and which need be addressed by the Board.  Cf. 
Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the 
"law of the case" doctrine, appellate courts generally will 
not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same claim].

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  The 
veteran's Social Security Administration records have also 
been obtained.  Neither the veteran nor his current attorney 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such outstanding 
evidence. 

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Service Connection - Direct and Secondary

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).


Analysis

Left Knee

The Board notes initially that it does not appear that the 
veteran contends that his left knee disability is directly 
related to military service.  Rather, he maintains that he 
incurred a left knee disability as a result of changes in 
posture and gait caused by his service-connected right knee 
disability.  Nevertheless, service connection on a direct 
basis has historically been adjudicated and appealed, and is 
nominally part of the issue as remanded by the Court.  The 
Board will therefore address it.  

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's left knee.  The report of examination for discharge 
in May 1985 shows that the veteran's lower extremities were 
found to be normal on clinical evaluation.  Although the 
post-service medical evidence of record shows that the 
veteran was treated for a left knee disability, there is no 
post-service medical evidence of such a disorder until 
several years after the veteran's discharge from service.  

There is also no medical opinion that purports to relate a 
current left knee disability directly to the veteran's 
military service.  Moreover, a VA physician who examined the 
veteran and reviewed the claims folder in November 2002 has 
opined that the veteran's current left knee disability is not 
etiologically related to his military service.  In sum, the 
medical evidence and the veteran's statements preponderate 
against any direct relationship between a current left knee 
disability and the veteran's military service.  Accordingly, 
the Board concludes that service connection on a direct basis 
is not in order.  

With respect to secondary service connection, the record 
contains a December 1996 letter from Douglas Hoffman, M.D., 
which confirms his treatment of the veteran in September 1996 
after a football injury.  The veteran was diagnosed with 
quadriceps strain at that time.  Dr. Hoffman's opinion was 
that he could not state with certainty that the veteran's 
quadriceps strain was due to the previous problems with his 
right knee, but he indicated that a previous injury to a body 
part could affect another body part and its function.  He 
stated that it was uncertain whether the veteran's right knee 
disability had caused an acceleration or aggravation of his 
quadriceps strain.  

Similarly, a May 1997 treatment note from Richard A. Lemon, 
M.D. indicates that Dr. Lemon could not state with a 
reasonable degree of medical probability that the veteran's 
left leg problems were due to his right knee disorder.  He 
indicated that it was possible that some of the veteran's 
injuries may be related to favoring his right knee.  

On VA examination in November 2002, the impression of the 
examiner was left knee patellofemoral stress syndrome.  The 
examiner indicated that he could find no medical literature 
to support any conclusion that the veteran's left knee 
condition was caused or even aggravated by his right knee 
condition.  The examiner therefore opined that there was no 
relationship or aggravation of a left knee condition given 
the veteran's right knee condition or participation in 
military service.  

As noted in the Introduction, the Board denied service 
connection for a left knee disability in June 2003.  The 
Court remanded the issue to the Board primarily because the 
November 2002 examiner did not specifically address the 
opinions of Dr. Hoffman and Dr. Lemon, as instructed by the 
Board in a June 2002 remand.  As a result of the Court's 
remand and subsequent Board remand, the veteran was afforded 
another VA examination in April 2006.  That examiner stated 
that, "given his normal gait, his tandem stair climbing down 
and up and only favoring his left leg when he gets up from a 
chair and normal x-rays and physical examination[...]his right 
knee service connected condition is not causing any left knee 
problems."  A January 2007 addendum by the same examiner 
provided a discussion of the opinions of Drs. Hoffman and 
Lemon, describing them both as speculative.  He added that 
the quadriceps injury was far more likely to be related to 
playing football, and that the medical literature does not 
support the theory that a minor favoring of one limb would 
result in a quadriceps injury or meniscal tear to the 
opposite limb.  

The Board finds, as did the April 2006 VA examiner (in 
January 2007) that the opinions of Drs. Hoffman and Lemon are 
speculative and inconclusive in nature, and they are 
therefore afforded no probative weight.  In so finding, the 
Board notes that Dr. Hoffman's opinion included the caveat 
that "he could not state with certainty that the veteran's 
quadriceps strain was due to the previous problems with his 
right knee."  He also stated that "it was uncertain whether 
the veteran's right knee disability had caused an 
acceleration or aggravation of his quadriceps strain."  These 
statements are manifestly inconclusive.  

Although Dr. Hoffman also stated that "a previous injury to a 
body part could affect another body part and its function," 
this naturally includes the corollary that it might not have 
affected another body part or function.  The Court has held 
that medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Similarly, Dr. Lemon's opinion is that he could not state 
with a reasonable degree of medical probability that the 
veteran's left leg problems were due to his right knee 
disorder.  Again, this opinion is manifestly inconclusive.  
He also indicated that it was possible that some of the 
veteran's injuries may be related to favoring his right knee.  
As noted above, this is simply a statement of possibility.  
Such a statement naturally includes the corollary, i.e., that 
the veteran's injuries may not be related to favoring his 
right knee.  

By contrast, the opinion of the November 2002 VA examiner, 
and the April 2006 and January 2007 opinions of the April 
2006 VA examiner are conclusively stated.  Moreover, they are 
based on a review of the evidence and examination of the 
veteran.  The January 2007 opinion contains a discussion of 
the opinions of Dr. Hoffman and Lemon.  The Board finds that 
those opinions are competent, well-explained, and consistent 
with one another.  Accordingly, the Board, finds them to be 
the most probative and persuasive evidence of record with 
respect to the etiology of the veteran's left knee 
disability.  

With respect to aggravation, the Board concedes that the 
April 2006 examiner's opinion does not repeat the specific 
wording used in the Board's Remand.  Nevertheless, the Board 
finds that the Board's Remand instructions have been 
substantially followed.  The examiner's opinion linking the 
veteran's left knee disability to a football injury, and his 
finding that the medical literature does not support the 
theory that a minor favoring of one limb would result in a 
quadriceps injury or meniscal tear to the opposite limb are 
probative with respect to the question of aggravation, as 
they discount any contribution of the right knee disability 
to the current left knee disability.  The Board believes that 
a recitation by the examiner of the exact wording used by the 
Board in its Remand instructions is not essential to a 
finding that those instructions have been carried out.  

In essence, the only conclusively stated evidence of a nexus 
between the veteran's current left knee disability and his 
right knee disability consists of the veteran's own 
statements.  However, this is not competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and service connection 
for a left knee disability is not in order.

PTSD

Service connection for an anxiety disorder not otherwise 
specified is currently in effect.  The American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV) lists PTSD as an anxiety 
disorder.  In essence, the question remaining before the 
Board is whether there is a valid diagnosis of PTSD that is 
related to the veteran's military service.  

The veteran was afforded a VA examination in April 2006.  The 
examiner found that the veteran did not have PTSD, as he did 
not meet all of the diagnostic criteria for PTSD, but instead 
diagnosed an anxiety disorder not otherwise specified, and 
found that such anxiety disorder was aggravated by his 
military experiences.  Service connection was accordingly 
granted for an anxiety disorder, but denied for PTSD. 

Similarly, a June 1999 VA psychiatrist found that, although 
the veteran reported some symptoms that coincided with the 
criteria for PTSD, it was the examiner's impression that the 
criteria were not met for such a diagnosis. 

The record does contain numerous diagnoses of PTSD.  However, 
most of these diagnoses do not purport to relate PTSD to the 
veteran's military service.  Several diagnoses of PTSD have 
been related to childhood sexual trauma, such as in a VA 
assessment in July 1999, and a VA examination report in 
November 2002.  Others have not been related to any 
particular stressor.  In October 2000, a private physician, 
Andrew Kessler, M.D., simply listed a diagnosis of PTSD 
without identifying any associated stressor event.  Similar 
diagnoses are included in a psychiatric assessment from 
Elkhart Psychological Services and Dr. Douglas Kramer, M.D. 
in July 1998, and in a May 2000 disability assessment.  
Diagnoses of PTSD without medical evidence of a link between 
the current symptomatology and a claimed in-service stressor 
do not meet the requirements of 38 C.F.R. § 3.304 (f).  

The Board notes that records from Stoughton Family Counseling 
Services for the period from January to May 1997 show that 
the veteran reported a sexual assault when he was 6 years 
old, and his resulting fear of the cousin who perpetrated the 
assault.  An impression of PTSD is noted, due to "strange 
situations in the military" as well as the reported sexual 
assault.  However, while this opinion conclusively relates a 
diagnosis of PTSD to the veteran's military service, the 
Board finds that it is not persuasive.  

The May 1997 diagnosis and opinion fundamentally conflicts 
with that of the April 2006 VA examiner.  However, in 
contrast with the April 2006 opinion, the basis for the May 
1997 opinion is not explained by the examiner.  
Significantly, there is no discussion of how the veteran's 
symptomatology actually supports the diagnostic criteria for 
PTSD.  While the examiner is presumed to be competent to 
reach such a diagnosis, the Board can and must weigh his 
stated reasoning against that of other competent examiners.  
The April 2006 examiner specifically discussed the diagnostic 
criteria and conceded that the veteran displays some 
symptomatology that is consistent with PTSD; however, due 
primarily to the absence of avoidance symptoms, the examiner 
concluded that the diagnostic criteria were not actually met.  

The Board finds that the opinion of the April 2006 examiner 
is the most probative opinion of record with respect to the 
question o whether the veteran currently has PTSD that is 
attributable to a service stressor.  The examiner stated that 
she reviewed the veteran's medical and military records.  
This does not appear to be the case with the May 1997 
examiner.  Most significant in the Board's view, the April 
2006 examiner explained her opinion in a way that permits an 
adjudicator to understand her reasoning.  For these reasons 
the Board finds the opinion to be persuasive on this matter, 
and the Board adopts the examiner's ultimate conclusion.

As the Board has found that the veteran does not have PTSD 
that is related to his military service, the remaining matter 
of the verification of his stressors need not be addressed, 
as such verification would not change the outcome of this 
claim.

Right Knee

Service connection, with a disability evaluation of 10 
percent, has been in effect for osteochondritis desiccans of 
the right patella since February 1989 under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The veteran filed an 
increased rating claim in October 1996.  That claim was 
denied by the RO in April 1997, and the veteran appealed that 
decision.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
if there is slight impairment of a knee due to lateral 
instability or recurrent subluxation.  A 20 percent rating 
requires moderate impairment due to lateral instability or 
recurrent subluxation.  

In the veteran's case, the objective evidence pertinent to 
the period on appeal consistently shows that there is no 
impairment of the right knee due to lateral instability or 
recurrent subluxation.  At his December 1996 VA examination, 
the veteran complained of instability of his right knee and 
anterior knee pain.  Objective findings included a negative 
McMurray's test in the lateral compartments.  The knee was 
found to be stable to varus and valgus stress at zero and 30 
degrees and to anterior drawer and Lachman's testing.  X-rays 
showed joint spaces to be very well maintained and 
patellofemoral alignment to be fairly good.  

Similarly, a May 1997 treatment note shows a finding of no 
ligamentous laxity.  On VA examination in March 2001, 
although the veteran was observed to walk with an obvious 
limp, his standing alignment revealed only a very mild varus 
alignment, and the knee was stable to varus and valgus stress 
testing.  Lachman's and McMurray's testing was negative.  
Although X-rays showed that the patella tilted slightly 
laterally, the remainder of the knee was without significant 
abnormality.  

On VA examination in November 2002, Lachman's test was 
negative, and the posterior drawer test was also  negative.  
The ligaments were intact.  The examiner noted that the 
veteran had no anatomic malalignment in his right lower 
extremity.

On VA examination in April 2006, the examiner found no 
instability with 0 and 30 degrees of varus and valgus 
stressing.  The knee was found to be stable to anterior and 
posterior drawer.  Lachman's and McMurray's tests were 
negative.  

In sum, the evidence does not reflect any episode of 
subluxation of the right knee and does not include any 
objective evidence of instability.  Moreover, the veteran 
does not appear to contend that his right knee is truly 
unstable or that he experiences episodes of subluxation.  
Thus, although the RO has rated the disability under 
Diagnostic Code 5257, the objective medical evidence shows 
that the disability does not warrant a compensable rating 
under that code.

The veteran's primary complaints throughout the period on 
appeal have been pain and crepitation.  These are more 
appropriately addressed in relation to range of motion, as 
will next be discussed.  

The Court remanded this issue in January 2004 so that the 
Board could more adequately address the DeLuca factors 
enumerated above.  Therefore, the Board has also considered 
whether more than the currently assigned rating of 10 percent 
is warranted on the basis of limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

On VA examination in April 2006, the veteran's right knee 
range of motion was from 0 degrees of extension to 135 
degrees of flexion.  The examiner also noted that the veteran 
was able to deep knee bend bilaterally to 90 degrees of knee 
bend, on the right side he was able to go down to 45 degrees 
before he had significant pain and then was able to raise 
from that position back to a standing position on a single 
limb.  For purposes of evaluation under the rating schedule, 
the range of motion measurements have been used by the Board.  
The deep knee bend test is not included in the rating 
schedule.  

In a January 2007 addendum, the April 2006 examiner discussed 
the DeLuca factors.  He stated that there was no additional 
loss of functional range of motion of the right knee due to 
pain, weakened movement, excess fatigability, or 
incoordination.  Regarding the veteran's "miniflares" of the 
right knee, he was unable to offer an opinion as the veteran 
was not having a flare on the day of examination.  However, 
since these miniflares are so short lived, he found that they 
were not likely to result in loss of functional range of 
motion.  

The examiner also noted that the veteran was able to stand 
from a seated position and ambulate around the hallway.  The 
examiner escorted the veteran to and from the clinic and up 
and down a set of stairs so he could see him ambulate.  He 
had tandem gait both in the hallway as well as up and down 
stairs with no significant altered gait when ambulating, to 
include when walking up and down the stairs.  Muscle strength 
testing revealed 5 out of 5 strength in his quadriceps and 
hamstrings.  

Based on the findings of the April 2006 VA examiner, the 
criteria for even the minimum compensable rating under 
Diagnostic Code 5260 or 5261 are not met.  This is true even 
in consideration of additional impairment due to pain, 
weakness, incoordination and fatigability.  

Similarly, at a December 1996 VA examination, range of motion 
was measured from zero to 125 degrees.  A May 1997 treatment 
note from Dr. Lemon, shows that the veteran had full range of 
motion.  On VA examination in November 2002 and in March 
2001, range of motion was measured from zero to 135 degrees.  
A January 2004 physical therapy consultation shows flexion 
measured to within normal limits.  Extension strength was 5 
out of 5 without pain.  These figures are all clearly 
consistent with a noncompensable rating under the appropriate 
diagnostic codes.  

The Board has considered the veteran's statements with 
respect to the pain he experiences with motion of the knee.  
The March 2001 VA examiner noted that the veteran stated that 
he could no longer run due to knee pain.  The veteran 
described flare-ups with climbing or descending stairs and 
standing from a seated position.  The veteran also stated 
that during flare-ups, he had to immediately remove weight 
from his right leg and that he experienced stiffness and 
inability to fully extend his knee; however, he was unable to 
quantify exactly how much motion he lost during a flare-up. 

The Board notes that the functional loss contemplated under 
DeLuca must be supported by adequate pathology and evidenced 
by the visible behavior of the veteran undertaking the 
motion.  Therefore, the examiner's objective findings and 
opinions are crucial in determining whether there is such 
additional functional impairment.  The veteran's assertions 
were partially substantiated on physical examination.  In 
March 2001, the veteran walked with an obvious limp.  He had 
pain with resisted active extension and some giving way 
during strength testing.  The examiner opined that the 
veteran's right knee disability impacted his ability to 
perform heavy labor that would require frequent stooping or 
bending of the right knee or any stair climbing activities.  
However, he indicated that he could not comment on any 
additional degrees of limitation of motion that the veteran 
would experience in the setting of repeated use or flare-ups 
because he was not examining the veteran during such a flare-
up.  He stated that it was reasonable to assume that the 
veteran's functional ability would diminish in the setting of 
a flare-up as a result of increased pain.

While the March 2001 findings arguably support the presence 
of additional limitation of flexion due to pain associated 
with motion of the knee during flare-ups, it is clear that 
that the limitation of motion is not sufficient to warrant 
more than a 10 percent rating under Diagnostic Code 5260.  
Moreover, in view of the absence of any objective evidence of 
limitation of extension, the disability clearly does not 
warrant a compensable rating under Diagnostic Code 5261.

Moreover, the objective findings in April 2006 were 
considerably better than in March 2001, and did not indicate 
the degree of pain, weakness, incoordination or fatiguability 
that would support a finding of additional functional 
impairment beyond the measured ranges of motion.  

The Board has considered other potentially applicable 
diagnostic codes.  However, Diagnostic Code 5258 is not for 
application in this case, as there is no evidence of 
dislocated semilunar cartilage with locking, pain and 
effusion into the joint.  Moreover, there is no evidence or 
contention of malunion of the tibia and fibula (Diagnostic 
Code 5262).  The Board finds that there is no more 
appropriate diagnostic code than those already considered, 
and the veteran has not suggested another code.  

In conclusion, the Board finds that the symptomatology and 
functional impairment associated with the veteran's right 
knee disorder do not warrant more than a single, 10 percent 
rating under the schedular criteria.  

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for his right knee disability, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to a disability rating higher than 10 percent for 
a right knee disability is denied.  


REMAND

The Board remanded the veteran's claim for service connection 
for left ankle disability for additional development in June 
2003.  In that remand, the Board requested an opinion as to 
whether any current left ankle disability "was caused or 
chronically worsened by the veteran's service-connected right 
knee disability." 

In response to the Board's instructions, the May 2004 VA 
examiner diagnosed probable left posterior tibial tendonitis 
vs. flexor hallices longus tendonitis.  The examiner stated 
his opinion with respect to whether the left ankle disorder 
was related to the veteran's service connected right knee 
disability, but did not specifically state whether the right 
knee disorder aggravated the left ankle disorder.  

In the June 2006 Joint Motion, the parties stipulated that 
the Board failed to ensure compliance with the instructions 
included in the June 2003 remand.  The parties specifically 
found that the May 2004 examiner "did not address whether 
Appellant's disorder was aggravated by his service-connected 
right knee disability" as directed by the Board in its June 
2003 remand.  Thus, according to the parties, "the conditions 
of the remand were violated, thereby, warranting a remand 
under Stegall."

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  

The parties further stipulated that "[o]n remand, the Board 
should provide instructions that if the Service Center 
Manager deems it necessary to draft a referral letter to the 
examiner, such a letter should be drafted without commentary 
or embellishment.  [This apparently refers to an April 13, 
2004, memorandum to the Medical Administration Service Chief, 
which includes several comments which appear to cast doubt on 
the justification for the Board's June 2003 remand.]  The 
examiner should also be instructed to specifically comment 
upon Dr. Hoffman's December 1996 statement ('that an injury 
to one body part can certainly affect another body part and 
its function'), and Dr. Lemon's May 1997 opinion ('that some 
of his injuries may be related to favoring his right knee')." 

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem, 10 Vet. App. at 
527-8 [under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim].  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to post-service treatment or 
evaluation of his left ankle disability or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the extent and etiology of any currently 
present disorders of his left ankle.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folders, to include a 
copy of this remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folders were reviewed. 

Any indicated studies should be performed.

The physician should be requested to 
provide an opinion with respect to each 
currently present disorder of the 
veteran's left ankle as to whether there 
is a 50 percent or better probability that 
the disorder is etiologically related to 
service or was caused or chronically 
worsened (aggravated) by the veteran's 
service-connected right knee disability. 

With respect to any such disorder(s) the 
examiner believes was (were) aggravated by 
a disability of the right knee, the 
examiner should attempt to identify the 
extent of disability due to aggravation.  
The examiner should be asked to address 
the letter from D. Hoffman, M.D., dated in 
December 1996 (an injury to one body part 
can certainly affect another body part and 
its function), and Dr. Lemon's May 1997 
opinion (some of his injuries may be 
related to favoring his right knee). 

The rationale for all opinions expressed 
must also be provided in the examination 
report.

Should the Service Center Manager or other 
personnel at the RO or AMC deem it 
necessary to draft a referral letter to 
the examiner, such a letter should be 
drafted without commentary or 
embellishment, and should hew closely to 
the instructions included in this remand.  

4.  Then, the RO or AMC should ensure that 
all of the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  Then, the RO or AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO or AMC 
should issue a Supplemental Statement of 
the Case (SSOC) that addresses all 
evidence associated with the record since 
the most recent SSOC.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


